DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, are 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kober et al. (U.S. Patent 7,517,279 B2).
With regards to Claim 1, Kober discloses an interior trim of a vehicle [Figures 1-13: (800)], the interior trim including:
A trim panel (800) disposed in an interior space of the vehicle and including a plurality of cells [e.g., (602, 612)] configured to be respectively opened or closed,
Wherein the plurality of cells define openings [e.g., (610)] facing towards the interior space of the vehicle during an opening operation of the plurality of cells [note Figures 9 and 13].
With regards to Claim 2, Kober discloses the openings [e.g., (610)] are arranged so that sound, light or air is discharged through the openings to the interior space of the vehicle.
With regards to Claim 3, Kober discloses a duct arranged within the trim panel and having one side of the duct connected to the trim panel and having one side of the duct connected to an air conditioner [note bottom side of (600) and Column 1, Lines 5-7] and another side connected to the trim panel [note adjacent top side of (600)] to supply air conditioned by the air conditioner to the openings of the respective cells, so as to perform air-condition function [note Figures 7, 9, 13].
With regards to Claim 6, Kober discloses the trim panel [e.g., (600)] further including actuators [e.g., (602, 612)] configured to respectively drive the cells so as to tilt the cells and perform an opening or closing operation of the respective cells.
With regards to Claim 10, Kober discloses the trim panel [e.g., 600)] being disposed on one of a crash pad, a pillar trim and a door trim in the interior space of the vehicle [note Figures 12-13].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kober et al. (U.S. Patent 7,517,279 B2) as applied to Claim 1 above, and further in view of Preisler et al. (U.S. Publication 2015/0307033 A1).
With regards Claim 4, Kober discloses the claimed invention as cited above, but does not specifically teach a lighting module arranged within the trim panel and configured to emit light towards the trim panel to provide lighting to the interior space of the vehicle, so as to perform a lighting function.
Preisler teaches a lighting module (26) arranged within a trim panel (12) and configured to emit light towards the trim panel to provide lighting to an interior space of a vehicle, so as to perform a lighting function [note Figures 1-5].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the interior trim of Kober to have incorporated the lighting module to emit light towards the trim panel to provide lighting to the interior space of the vehicle so as to perform a lighting function, as taught in principle by Preisler, in order to improve aesthetic appeal/design and/or provide signaling means for occupants as desired.
With regards to Claim 5, Kober in view of Preisler discloses the claimed invention as modified and cited above.  In addition, Preisler teaches the light module being arranged in plural [Paragraph 54: “light source(s)]; and the trim panel includes a lighting controller (14) configured to selectively control the lighting modules so as to implement a plurality of lighting modes in the interior space of the vehicle [Paragraphs 44 and 54-55].
With regards to Claim 11, Kober discloses the claimed invention as cited above.  In addition, Kober teaches the trim panel including a plurality of unit cell panels [e.g., (606 // 602, 612)] disposed to face towards the interior space of the vehicle, and actuators [e.g., (602, 604, 612)] configured to perform an opening or closing operation of the unit cell panels respectively, but does not specifically lighting modules configured to emit light to the unit cell panels respectively so as to provide lighting to the interior space of the vehicle.
Preisler teaches light modules [(26): “light source(s)”] arranged within a trim panel (12) and configured to emit light towards the trim panel to provide lighting to an interior space of a vehicle, so as to perform a lighting function [note Figures 1-5].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the trim panel of Kober to have incorporated lighting modules of Preisler to emit light to the unit cell panels respectively so as to provide lighting to the space of the vehicle and enhance overall aesthetic appeal/design and/or provide signaling means for occupants as desired.
With regards to Claim 12, Kober in view of Preisler discloses the claimed invention as modified and cited above.  In addition, Preisler teaches each of the lighting modules including a light emitting element (26) configured to emit light of a color selected from a plurality of colors [Paragraph 54].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the interior trim of Kober to have incorporated the lighting modules of Preisler, such that a color of light emitted by the lighting modules is varied depending on an air-conditioning mode, so as to enhance overall aesthetic appeal/design and/or provide signaling means for occupants as desired.
With regards to Claim 13, Kober in view of Preisler discloses the claimed invention as modified and cited above.  In addition, Preisler teaches a light emitting panel on a surface [e.g., (26, 36)].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified each of the unit cell panels of Kober to have incorporated the light emitting panel of Preisler, so as to enhance overall aesthetic appeal/design and/or provide signaling means for occupants as desired.
With regards to Claim 15, Kober in view of Preisler discloses the claimed invention as modified and cited above, but does not specifically teach the unit cell panels being configured to be independently driven by the actuators respectively so as to implement various air-conditioning modes of the vehicle.
However, it would have been obvious to one ordinarily skilled in the art to have made the unit cell panels of Kober in view of Preisler to have been configured to be independently driven by the actuators respectively so as to implement various air-conditioning modes of the vehicle, since such individual driving/actuating is well-established in the art with respect to vents and corresponding air-conditioning modes.  Such an obvious modification would provide for a more controlled ventilation.
With regards to Claim 16, Kober in view of Preisler discloses the claimed invention as modified and cited above.  In addition, Kober teaches the unit cell panels [e.g., (606 // 602, 612)] having a shape with a corner and an angle at one side thereof and the corner of an arbitrary unit cell panel being configured to be tilted upwards by driving a corresponding one of the actuators [e.g., Figure 9], such that the angle of the unit cell panel is increased and whereby light obviously would be reflected by a lower surface of the corner as modified by Preisler.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kober et al. (U.S. Patent 7,517,279 B2) as applied to Claim 1 above, and further in view of Cengil et al. (U.S. Patent 10,449,829 B2).
With regards to Claim 7, Kober discloses the claimed invention as cited above, but does not specifically teach the trim panel including an air-conditioning controller configured to selectively control the actuators so as to implement a plurality of air-conditioning modes in the interior space of the vehicle.
Cengil teaches an air-conditioning controller (5) configured to selectively control various actuators (2a-2d // 25.1-25.6, 21.1-21.8) so as to implement a plurality of air-conditioning modes in the interior space of the vehicle [Figures 2-6].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the trim panel of Kober to have incorporated the air-conditioning controller configured to selectively control the actuators so as to implement a plurality of air-conditioning modes in the interior space of the vehicle, as taught in principle by Cengil, in order to provide greater control over the air-conditioning as desired and thus enhance user comfort.
With regards to Claim 8, Kober in view of Cengil discloses the claimed invention as modified and cited above.  Though Kober in view of Cengil does not specifically teach the air-conditioning controller being configured to control an air conditioner by interworking with driving of the actuators, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified Kober to have the air-conditioning control of Cengil to control an air conditioner by interworking with driving of the actuators of Kober so as to promote efficacy with the opening/closing of the ventilations with the air flow.
With regards to Claim 9, Kober in view of Cengil discloses the claimed invention as modified and cited above.  In addition, Kober teaches a tilting direction, angle, and area of the cells being controlled to change a direction and volume of air supplied to the openings [e.g., (610)].  Though Kober in view of Cengil does not specifically teach the air-conditioning controller being configured to control air conditioned by an air conditioner depending on the direction and volume of the air, it would have been obvious to one ordinarily skilled in the art at the time of invention to have modified Kober to have the air-conditioning control of Cengil to control an air conditioner by changing the tilting, angle, and area of the cells to control the direction and volume of the air, so as to promote efficacy with the opening/closing of the ventilations with the air flow as desired.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Claim 14, the Applicant has sufficiently claimed the interior trim, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claims (i.e.,Claims 1 and 11) and therein, specifically to the details and dispositions of the claimed elements relative to one another, and in particular to a protrusion disposed on a lower part of each 15of the unit cell panels and connected to a corresponding one of the actuators, and the unit cell panel has a shape having a cross-sectional area which is increased in a direction from the lower part of the unit cell panel arranged with the protrusion disposed thereon to a surface 20of the unit cell panel so as to diffuse light emitted by the lighting module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but is not considered exhaustive: U.S. Patent 6,257,975 B1 to Giez that teaches a ventilation device for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, October 13, 2022

/Jason M Han/Primary Examiner, Art Unit 2875